724 S.E.2d 513 (2012)
Bobby Joe REID, Jr.
v.
SCOTLAND CORRECTIONAL SUPERINTEND ANT.
No. 280P09-7.
Supreme Court of North Carolina.
March 22, 2012.
Lisa Harper, Assistant Attorney General, for State of N.C.
Bobby J. Reid, Jr., for Reid, Bobby Joe Jr.

ORDER
Upon consideration of the application filed by Petitioner on the 20th of March 2012 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
"Denied by order of the Court in conference, this the 22nd of March 2012."